DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim (Specification) Objections
Claim 12 is objected to because of the following informalities:  in the second to last line of claim 12, “positon based” should apparently read, “position based”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 19, “along[1] a vertical axis” is unclear to the examiner (and thus indefinite) from the teachings of the specification.  In this respect, because the actuator 24 apparently acts transversely to the axis, the examiner is unaware of structure that might make the actuated wheel move “along” the vertical axis (e.g., as opposed to on an arc that extends vertically).  Explanation of what is meant by “along a vertical axis”, or appropriate correction (e.g., changing “along a vertical axis” to [for example only] “vertically”) is required.
In claim 20, lines 6 and 7, “along the vertical axis” is similarly indefinite.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (2018/0310466) in view of Swanson et al. (2020/0232792).
Kovach et al. (‘466) reveals:
per claim 1, an agricultural implement, comprising:
a frame [e.g., 20 in FIG. 5];
a ground engaging tool assembly [e.g., 38, 54, etc.] comprising a shank [e.g., 39] rotatably coupled to the frame and a ground engaging tool [e.g., the ground-engaging portion 43 or the tip end 45] coupled to the shank, wherein the ground engaging tool is configured to engage soil;
a biasing element [e.g., 102 in FIG. 3] coupled to the frame and to the shank, wherein the biasing element is configured to urge the ground engaging tool assembly toward a working position [e.g., the predetermined ground engaging tool position, as indicated by the dashed line 134 in FIG. 4];
a monitoring system [e.g., 100, 106, 112, etc. in FIG. 3], comprising:
a sensor [e.g., 106, such as a proximity sensor, an ultrasonic transducer, an electromagnetic transducer, an infrared transducer, etc. that allows the displacement or pivotal motion of the ground engaging tool relative to the frame to be monitored or detected directly or indirectly; e.g., paragraphs [0037], [0038], etc.] mounted to one of the frame or the ground engaging tool assembly [e.g., the sensor 106 is coupled to one of the frame 20 or ground engaging tool 38 for monitoring displacement or detecting pivotal motion of the ground engaging tool e.g., relative to the frame to be detected];
a controller [e.g., 112; see also FIGS. 3 to 9] communicatively coupled to the sensor [e.g., FIG. 3], wherein the controller comprises a memory and a processor [e.g., 114, 116], the controller is configured to determine that the ground engaging tool assembly is in a deflected position [e.g., either in a position where the determined displacement exceeds a displacement threshold value (FIG. 4), or in a position where a current global ground engaging tool displacement parameter exceeds an associated global displacement threshold, where the current global ground engaging tool displacement parameter is a maximum current or average displacement of one or several of the ground engagement tools (54, 56, 58, 60, 62; e.g., paragraphs [0064], [0072], etc.), that would have obviously been the displacement of the respective (claimed) ground engaging tool assembly] in response to determining that a difference between the measured position and the working position is greater than a threshold value [e.g., see 142 in FIG. 4 and the associated description for one example of the threshold; see also the “global displacement threshold” (e.g., paragraphs [0059], etc. for another example of the threshold], and the controller is configured to output a monitoring signal indicative of the ground engaging tool assembly being in the deflected position [e.g., for example, the float event identified during the period of time 144 in FIG. 4, for which a notification to an operator of the implement is provided which provides an indication that ground engaging tool float is occurring, or that the predetermined global displacement threshold has been exceeded, e.g., at paragraphs [0047], [0067], etc.];
While Kovach et al. (‘466) suggests that the sensor 106 may be an ultrasonic transducer, he may not teach the particular claimed arrangement of the sensor, although he suggests at paragraph [0053] that, “Although the sensor 106 is described above as being configured as a rotary sensor 108 (FIG. 3) . . ., a person of ordinary skill in the art would appreciate that the sensor 108 may be any suitable sensor(s) or sensing device(s) configured to detect an operating parameter indicative of the current position of the ground engaging tool 38 relative to the frame 20.”
However, in the context/field of an agricultural depth sensing system, Swanson et al. (‘792) reveals e.g., in FIGS. 7B, 7C, 8, 10A, etc. a system in which an ultrasonic sensor/transceiver 720 (e.g., mounted on one of an arm 711 connected to the row unit [frame] 10 or a seed firmer 99 [ground engaging tool assembly]) and an ultrasonic target 710 (mounted on the other) are used to detect a distance between the sensing implement and the object that is targeted (e.g., a target or the top of the ground engaging tool assembly/seed firmer itself in e.g., FIG. 7C).
It would have been obvious at the time the application was filed to implement or modify the Kovach et al. (‘466) ground engaging tool float detection system and method so that the sensor 106 was implemented (for example) as an ultrasonic sensor, as suggested by Kovach et al. (‘466) himself and as taught by Swanson et al. (‘792), such that a ultrasonic sensor/transceiver was coupled to one of the frame (711, 1011) or ground engaging tool, as taught by Swanson et al. (‘792) and Kovach et al. (‘466), and such that a target was coupled to or constituted by the other of the frame (711, 1011) or ground engaging tool, as taught by Swanson et al. (‘792), in order that a distance between the sensor (106) and the target object (e.g., 710) would be detectable by the ultrasonic sensor as taught by Swanson et al. (‘792) in order to indicate the current position of the ground engaging tool 38 relative to the frame 20, as desired by Kovach et al. (‘466) himself for detecting the ground engaging tool float, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kovach et al. (‘466) ground engaging tool float detection system and method would have rendered obvious:
per claim 1, a sensor mounted to one of the frame or the ground engaging tool assembly and directed toward a target [e.g., 720 in Swanson et al. (‘792), as suggested by Kovach et al. (‘466)], wherein the target is the other of the frame or the ground engaging tool assembly [e.g., as shown in FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)], and the sensor is configured to emit an output signal toward the target and to receive a return signal indicative of a measured position of the ground engaging tool assembly relative to the frame [e.g., for example, as shown and described with respect to FIG. 9 in Swanson et al. (‘792)];
per claim 2, depending from claim 1, wherein the monitoring system comprises a user interface [e.g., the operator-interface components at paragraph [0058] in Kovach et al. (‘466)] communicatively coupled to the controller [e.g., as would have been obvious, for allowing the visual and/or audible notification, in Kovach et al. (‘466)], the user interface is configured to present a first indication indicative of the ground engaging tool assembly being in the deflected position [e.g., as a float event, a global condition, etc., in Kovach et al. (‘466)] in response to receiving the monitoring signal [e.g., as would have been obvious during the period of time 144 in FIG. 4 of Kovach et al. (‘466); e.g., paragraphs [0058], [0067], etc.], to present a second indication indicative of the measured position of the ground engaging tool assembly [e.g., when the current ground engaging tool displacement parameter or global ground engaging tool displacement parameter has exceeded the threshold, or when the ground is accordingly classified as “bad”, in Kovach et al. (‘466)], or a combination thereof;
per claim 3, depending from claim 2, wherein the controller is configured to determine that the ground engaging tool assembly is in a second deflected position [e.g., when the other of the threshold displacement value being exceeded and the global displacement threshold being exceeded, in Kovach et al. (‘466); e.g., paragraphs [0047], [0067], etc.] in response to determining that the difference between the measured position and the working position is greater than a second threshold value [e.g., the other of the threshold displacement value and the associated predetermined global displacement threshold (e.g., at paragraphs [0045] and [0059], [0065], etc., respectively), in Kovach et al. (‘466)], greater than the threshold value [e.g., since there is no teaching in Kovach et al. (‘466) that the threshold displacement value and the predetermined global displacement threshold should or must be exactly the same, and given the variety of ways that the global ground engaging tool displacement parameter might be calculated (e.g., by averaging, as a maximum, etc.), it would have been obvious to one of ordinary skill in the art that one of the threshold displacement value and the predetermined global displacement threshold would have been greater than the other, in order to account for the different ways that the global ground engaging tool parameters might be calculated/defined, and to allow the system and method to not be limited to only embodiments where thresholds were exactly the same, e.g., as an obvious change in proportion (MPEP 2144.04, IV., A.), and as choosing from a finite number of finite, predictable solutions[2] with a reasonable expectation of success (KSR)] the controller is configured to output a second monitoring signal [e.g., described at the other of paragraph [0047] or [0067] in Kovach et al. (‘466), e.g., that is not used to read on claim 1] indicative of the ground engaging tool assembly being in the second deflected position, and the user interface [e.g., at paragraphs [0047], [0067], etc. of Kovach et al. (‘466)] is configured to present a third indication [e.g., an indication other than the one alternative indication selected to read on claim 1, as detailed above, in Kovach et al. (‘466)] indicative of the ground engaging tool assembly being in the second deflected position in response to receiving the second monitoring signal [e.g., FIGS. 3, 8, etc. and paragraphs [0033], [0038], [0047], [0058], [0067], etc. in Kovach et al. (‘466)];
per claim 4, depending from claim 1, wherein the sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor [e.g., as suggested by Kovach et al. (‘466) and as taught by Swanson et al. (‘792) e.g., in FIG. 7B], or a capacitive sensor;
per claim 5, depending from claim 1, comprising:
a second ground engaging tool assembly [e.g., selected from 54, 56, 58, 60, 62 in Kovach et al. (‘466)] comprising a second shank [e.g., FIGS. 1 to 3 in Kovach et al. (‘466)] rotatably coupled to the frame and a second ground engaging tool coupled to the second shank, wherein the second ground engaging tool is configured to engage the soil [e.g., as described in conjunction with FIG. 8 in Kovach et al. (‘466) with the plural sensors 106 being implemented/modified as taught by Swanson et al. (‘792) (and as suggested by Kovach et al. (‘466) himself) to be ultrasonic-type sensors]; and
a second biasing element [e.g., FIGS. 1 to 3 in Kovach et al. (‘466)] coupled to the frame and to the second shank, wherein the second biasing element is configured to urge the second ground engaging tool assembly toward a second working position [e.g., FIGS. 1 to 3 in Kovach et al. (‘466)];
per claim 6, depending from claim 5, wherein the monitoring system comprises a second sensor mounted to one of the frame or the second ground engaging tool assembly and directed toward a second target [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the second target is the other of the frame or the second ground engaging tool assembly [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the second sensor is configured to emit a second output signal toward the target and to receive a second return signal indicative of a second measured position of the second ground engaging tool assembly relative to the frame [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the controller is communicatively coupled to the second sensor [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the controller is configured to determine that the second ground engaging tool assembly is in a second deflected position in response to determining that a difference between the second measured position and the second working position is greater than a second threshold value [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], and the controller is configured to output a second monitoring signal indicative of the second ground engaging tool assembly being in the second deflected position [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1];
per claim 7, an agricultural implement, comprising:
a frame [e.g., 20 in FIG. 5 of Kovach et al. (‘466)];
a ground engaging tool assembly [e.g., 38, 54, etc. in Kovach et al. (‘466)] comprising a shank rotatably coupled to the frame and a ground engaging tool coupled to the shank [e.g., as shown in FIGS. 1 to 3 of Kovach et al. (‘466) and as described with reference to claim 1], wherein the ground engaging tool is configured to engage soil;
a biasing element coupled to the frame and to the shank, wherein the biasing element is configured to urge the ground engaging tool assembly toward a working position  [e.g., as shown in FIGS. 1 to 3 of Kovach et al. (‘466) and as described with reference to claim 1;
a control system [e.g., as described above, e.g., with regard to 100, etc. and FIGS. 3 to 9 in Kovach et al. (‘466)], comprising:
a sensor [e.g., 106 in Kovach et al. (‘466) implemented or modified as taught by Swanson et al. (‘792) to be constituted by a ultrasonic-type sensor] mounted to one of the frame or the ground engaging tool assembly and directed toward a target [e.g., as described above, in conjunction with claim 1 above and FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)], wherein the target is the other of the frame or the ground engaging tool assembly [e.g., as described above, in conjunction with claim 1 above and FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)], and the sensor is configured to emit an output signal toward the target and to receive a return signal indicative of a measured position of the ground engaging tool assembly relative to the frame [e.g., as described above, in conjunction with claim 1 above and FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)]; and
a controller [e.g., 112 in FIG. 3 of Kovach et al. (‘466)] communicatively coupled to the sensor, wherein the controller comprises a memory and a processor [e.g., 114, 116 in Kovach et al. (‘466)], the controller is configured to output a first control signal indicative of instructions to adjust a speed of the agricultural implement based on the measured position [e.g., paragraphs [0047], [0058], [0067], etc. in Kovach et al. (‘466)], to output a second signal indicative of instructions to adjust a frame position of the frame based on the measured position [e.g., paragraphs [0047], [0058], [0067], etc. in Kovach et al. (‘466)], or a combination thereof;
per claim 8, depending from claim 7, wherein the controller is configured to determine that the ground engaging tool assembly is in a deflected position in response to determining that a difference between the measured position and the working position is greater than a threshold value [e.g., see 142 in FIG. 4 of Kovach et al. (‘466) and the associated description for one example of the threshold; see also the “global displacement threshold” (e.g., paragraphs [0059], etc. for another example of the threshold], and the controller is configured to output a monitoring signal indicative of the ground engaging tool assembly being in the deflected position [e.g., for example, the float event identified during the period of time 144 in FIG. 4, for which a notification to an operator of the implement is provided which provides an indication that ground engaging tool float is occurring, or that the predetermined global displacement threshold has been exceeded, e.g., at paragraphs [0047], [0067], etc.];
per claim 9, depending from claim 8, wherein the control system comprises a user interface [e.g., the operator-interface components at paragraph [0058] in Kovach et al. (‘466)] communicatively coupled to the controller [e.g., as would have been obvious, for allowing the visual and/or audible notification, in Kovach et al. (‘466)], and the user interface is configured to present a first indication indicative of the ground engaging tool assembly being in the deflected position [e.g., as a float event, a global condition, etc., in Kovach et al. (‘466)] in response to receiving the monitoring signal [e.g., as would have been obvious during the period of time 144 in FIG. 4 of Kovach et al. (‘466); e.g., paragraphs [0058], [0067], etc.], to present a second indication indicative of the measured position of the ground engaging tool assembly [e.g., when the current ground engaging tool displacement parameter or global ground engaging tool displacement parameter has exceeded the threshold, or when the ground is accordingly classified as “bad”, in Kovach et al. (‘466)], or a combination thereof;
per claim 10, depending from claim 9, wherein the controller is configured to determine that the ground engaging tool assembly is in a second deflected position [e.g., when the other of the threshold displacement value being exceeded and the global displacement threshold being exceeded, in Kovach et al. (‘466); e.g., paragraphs [0047], [0067], etc.] in response to determining that the difference between the measured position and the working position is greater than a second threshold value [e.g., the other of the threshold displacement value and the associated predetermined global displacement threshold (e.g., at paragraphs [0045] and [0059], [0065], etc., respectively), in Kovach et al. (‘466)], greater than the threshold value [e.g., since there is no teaching in Kovach et al. (‘466) that the threshold displacement value and the predetermined global displacement threshold should or must be exactly the same, and given the variety of ways that the global ground engaging tool displacement parameter might be calculated (e.g., by averaging, as a maximum, etc.), it would have been obvious to one of ordinary skill in the art that one of the threshold displacement value and the predetermined global displacement threshold would have been greater than the other, in order to account for the different ways that the global ground engaging tool parameters might be calculated/defined, and to allow the system and method to not be limited to only embodiments where thresholds were exactly the same, e.g., as an obvious change in proportion (MPEP 2144.04, IV., A.), and as choosing from a finite number of finite, predictable solutions with a reasonable expectation of success (KSR)] the controller is configured to output a second monitoring signal [e.g., described at the other of paragraph [0047] or [0067] in Kovach et al. (‘466), e.g., that is not used to read on claim 8] indicative of the ground engaging tool assembly being in the second deflected position, and the user interface [e.g., at paragraphs [0047], [0067], etc. of Kovach et al. (‘466)] is configured to present a third indication [e.g., an indication other than the one alternative indication selected to read on claim 8, as detailed above, in Kovach et al. (‘466)] indicative of the ground engaging tool assembly being in the second deflected position in response to receiving the second monitoring signal [e.g., FIGS. 3, 8, etc. and paragraphs [0033], [0038], [0047], [0058], [0067], etc. in Kovach et al. (‘466)];
per claim 11, depending from claim 7, wherein the sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor [e.g., as suggested by Kovach et al. (‘466) and as taught by Swanson et al. (‘792) e.g., in FIG. 7B], or a capacitive sensor;
per claim 12, depending from claim 7, comprising:
a second ground engaging tool assembly comprising a second shank rotatably coupled to the frame and a second ground engaging tool coupled to the second shank, wherein the second ground engaging tool is configured to engage the soil [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1; e.g., FIGS. 1 to 3]; and
a second biasing element coupled to the frame and to the second shank, wherein the second biasing element is configured to urge the second ground engaging tool assembly toward a second working position [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1; e.g., FIGS. 1 to 3];
wherein the control system comprises a second sensor mounted to one of the frame or the second ground engaging tool assembly and directed toward a second target [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the second target is the other of the frame or the second ground engaging tool assembly [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the second sensor is configured to emit a second output signal toward the target and to receive a second return signal indicative of a second measured position of the second ground engaging tool assembly relative to the frame [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the controller is communicatively coupled to the second sensor [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], and the controller is configured to output the first control signal indicative of instructions to adjust the speed of the agricultural implement based on the measured position and the second measured position [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], to output the second signal indicative of instructions to adjust the frame position based on the measured position and the second measured position [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], or a combination thereof;
Claims 13 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (2018/0310466) in view of Swanson et al. (2020/0232792) as applied (for example) to claims 1 to 12 above, and further in view of Sudbrink et al. (2015/0129255).
Kovach et al. (‘466) as implemented or modified in view of Swanson et al. (‘792) has been described above.
The implemented or modified Kovach et al. (‘466) ground engaging tool float detection system and method may not reveal that a wheel assembly actuator was controlled by a controller based on the measured position, although Kovach et al. (‘466) suggests at paragraphs [0047], [0058], [0067], etc. that the controller may initiate “any [] suitable control action” in response to the unwanted tool float and/or threshold exceedance, e.g., in order to reduce displacement of the current position of the ground engaging tool from the predetermined ground engaging tool position.
However, in the context field of tilling tool depth control for an agricultural implement, Sudbrink et al. (‘255) teaches that an agricultural tillage implement having rear lift wheels 34 and front gauge wheels 36 (see e.g., FIG. 7) at a center section, and rear lift wheels 38 and front gauge wheels 40 at wing sections, etc. may be provided with (rear lift) wheel actuators (see e.g., 60 in FIGS. 9, 12, etc.), etc., and that the depth(s) of the ground engaging tillage element(s), e.g., at respective sections, may be controlled by extending and retracting the (rear lift) wheel actuators.
It would have been obvious at the time the application was filed to implement or further modify the Kovach et al. (‘466) ground engaging tool float detection system and method so that the agricultural implement was provided with lift and gauge wheels (e.g., at center and wing sections), as taught by Sudbrink et al. (‘255), and so that when the threshold displacement value and/or the predetermined global displacement threshold was/were exceeded, in order to reduce the difference/displacement between the current position(s) of the ground engaging tool(s) 38 or 54 – 62 and the predetermined ground engaging tool position as suggested/desired by Kovach et al. (‘466) himself, a wheel actuator for actuating a respective (lift) wheel for affecting the position(s) of the ground engaging tools in respective sections would have been actuated as taught by Sudbrink et al. (‘255), in response to the detected float event and/or global condition, in order that the depth(s) of the ground engaging tools would have been automatically controlled by the controller (112) to a more proper depth with less difference/displacement from the predetermined ground engaging tool position, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Kovach et al. (‘466) ground engaging tool float detection system and method would have rendered obvious:
per claim 13, an agricultural implement, comprising:
an implement frame [e.g., 20 in FIG. 5 of Kovach et al. (‘466)];
a ground engaging tool assembly [e.g., 38, 54, etc. in Kovach et al. (‘466)] comprising a shank rotatably coupled to the implement frame and a ground engaging tool coupled to the shank [e.g., as shown in FIGS. 1 to 3 of Kovach et al. (‘466) and as described with reference to claim 1, wherein the ground engaging tool is configured to engage soil;
a biasing element coupled to the implement frame and to the shank, wherein the biasing element is configured to urge the ground engaging tool assembly toward a working position [e.g., as shown in FIGS. 1 to 3 of Kovach et al. (‘466) and as described with reference to claim 1;
a wheel assembly [e.g., 32, etc. in Kovach et al. (‘466); and/or 34, 36, etc. in Sudbrink et al. (‘255)] movably coupled to the implement frame;
a control system [e.g., as described above, e.g., with regard to 100, etc. and FIGS. 3 to 9 in Kovach et al. (‘466)], comprising:
a sensor [e.g., 106 in Kovach et al. (‘466) implemented or modified as taught by Swanson et al. (‘792) to be constituted by a ultrasonic-type sensor] mounted to one of the implement frame or the ground engaging tool assembly and directed toward a target [e.g., as described above, in conjunction with claim 1 above and FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)], wherein the target is the other of the implement frame or the ground engaging tool assembly [e.g., as described above, in conjunction with claim 1 above and FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)], the sensor is configured to emit an output signal toward the target and to receive a return signal indicative of a measured position of the ground engaging tool assembly relative to the implement frame [e.g., as described above, in conjunction with claim 1 above and FIGS. 7B, 7C, 8, 10A, etc. in Swanson et al. (‘792)];
an actuator [e.g., 60, etc. in FIGS. 9, 12, etc. of Sudbrink et al. (‘255)] coupled to the wheel assembly, wherein the actuator is configured to control a wheel assembly position of the wheel assembly relative to the implement frame along a vertical axis [e.g., by pivoting arm 52 relative to bracket 54, in FIGS. 9, 12, etc. of Sudbrink et al. (‘255)];
a controller [e.g., 86 in Sudbrink et al. (‘255) and 112, etc. in Kovach et al. (‘466)] communicatively coupled to the sensor [e.g., 106 in Kovach et al. (‘466)] and to the actuator [e.g., 60 in Sudbrink et al. (‘255)], wherein the controller comprises a memory and a processor [e.g., 114, 116 in Kovach et al. (‘466)], and the controller is configured to output a first control signal to the actuator indicative of instructions to adjust the wheel assembly position based on the measured position [e.g., in order to, by means of the actuator(s) 60 in Sudbrink et al. (‘255), lift/lower the wheels to thus reduce the difference/displacement of the current ground engaging tool position(s) from the predetermined ground engaging tool position, in Kovach et al. (‘466)];
per claim 14, depending from claim 13, wherein the controller is configured to output a second control signal indicative of instructions to adjust a speed of the agricultural implement based on the measured position [e.g., as indicated at paragraphs [0047], [0058], [0067], etc. in Kovach et al. (‘466)];
per claim 15, depending from claim 13, wherein the controller is configured to determine that the ground engaging tool assembly is in a deflected position [e.g., in Kovach et al. (‘466), either in a position where the determined displacement exceeds a displacement threshold value (FIG. 4), or in a position where a current global ground engaging tool displacement parameter exceeds an associated global displacement threshold, where the current global ground engaging tool displacement parameter is a maximum current or average displacement of one or several of the ground engagement tools (54, 56, 58, 60, 62; e.g., paragraphs [0064], [0072], etc.), that would have obviously been the displacement of the respective (claimed) ground engaging tool assembly] in response to determining that a difference between the measured position and the working position is greater than a threshold value [e.g., see 142 in FIG. 4 of Kovach et al. (‘466) and the associated description for one example of the threshold; see also the “global displacement threshold” (e.g., paragraphs [0059], etc. for another example of the threshold], and the controller is configured to output a monitoring signal indicative of the ground engaging tool assembly being in the deflected position [e.g., for example, the float event identified during the period of time 144 in FIG. 4 of Kovach et al. (‘466), for which a notification to an operator of the implement is provided which provides an indication that ground engaging tool float is occurring, or that the predetermined global displacement threshold has been exceeded, e.g., at paragraphs [0047], [0067], etc.];
per claim 16, depending from claim 15, wherein the control system comprises a user interface [e.g., the operator-interface components at paragraph [0058] in Kovach et al. (‘466)] communicatively coupled to the controller, and the user interface is configured to present a first indication indicative of the ground engaging tool assembly being in the deflected position in response to receiving the monitoring signal [e.g., as a float event, a global condition, etc., in Kovach et al. (‘466)], to present a second indication indicative of the measured position of the ground engaging tool assembly [e.g., when the current ground engaging tool displacement parameter or global ground engaging tool displacement parameter has exceeded the threshold, or when the ground is accordingly classified as “bad”, in Kovach et al. (‘466)], or a combination thereof;
per claim 17, depending from claim 16, wherein the controller is configured to determine that the ground engaging tool assembly is in a second deflected position [e.g., when the other of the threshold displacement value being exceeded and the global displacement threshold being exceeded, in Kovach et al. (‘466); e.g., paragraphs [0047], [0067], etc.] in response to determining that the difference between the measured position and the working position is greater than a second threshold value [e.g., the other of the threshold displacement value and the associated predetermined global displacement threshold (e.g., at paragraphs [0045] and [0059], [0065], etc., respectively), in Kovach et al. (‘466)], greater than the threshold value [e.g., since there is no teaching in Kovach et al. (‘466) that the threshold displacement value and the predetermined global displacement threshold should or must be exactly the same, and given the variety of ways that the global ground engaging tool displacement parameter might be calculated (e.g., by averaging, as a maximum, etc.), it would have been obvious to one of ordinary skill in the art that one of the threshold displacement value and the predetermined global displacement threshold would have been greater than the other, in order to account for the different ways that the global ground engaging tool parameters might be calculated/defined, and to allow the system and method to not be limited to only embodiments where thresholds were exactly the same, e.g., as an obvious change in proportion (MPEP 2144.04, IV., A.), and as choosing from a finite number of finite, predictable solutions with a reasonable expectation of success (KSR)], the controller is configured to output a second monitoring signal [e.g., described at the other of paragraph [0047] or [0067] in Kovach et al. (‘466), e.g., that is not used to read on claim 15] indicative of the ground engaging tool assembly being in the second deflected position, and the user interface is configured to present a third indication [e.g., an indication other than the one alternative indication selected to read on claim 15, as detailed above, in Kovach et al. (‘466)] indicative of the ground engaging tool assembly being in the second deflected position in response to receiving the second monitoring signal [e.g., FIGS. 3, 8, etc. and paragraphs [0033], [0038], [0047], [0058], [0067], etc. in Kovach et al. (‘466)];
per claim 18, depending from claim 13, wherein the sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor [e.g., as suggested by Kovach et al. (‘466) and as taught by Swanson et al. (‘792) e.g., in FIG. 7B], or a capacitive sensor;
per claim 19, depending from claim 13, comprising:
a second ground engaging tool assembly comprising a second shank rotatably coupled to the implement frame and a second ground engaging tool coupled to the second shank, wherein the second ground engaging tool is configured to engage the soil [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1; e.g., FIGS. 1 to 3]; and
a second biasing element coupled to the implement frame and to the second shank, wherein the second biasing element is configured to urge the second ground engaging tool assembly toward a second working position [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1; e.g., FIGS. 1 to 3];
wherein the control system comprises a second sensor mounted to one of the implement frame or the second ground engaging tool assembly and directed toward a target [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the target is the other of the implement frame or the second ground engaging tool assembly [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the second sensor is configured to emit a second output signal toward the target and to receive a second return signal indicative of a second measured position of the second ground engaging tool assembly relative to the implement frame [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], the controller is communicatively coupled to the second sensor [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1], and the controller is configured to output the first control signal to the actuator indicative of instructions to adjust the wheel assembly position based on the measured position and the second measured position [e.g., when Kovach is implemented/modified to include the ultrasonic-type sensor(s) as taught by Swanson et al. (‘792) and as suggested by Kovach et al. (‘466) himself, at each ground engaging tool, as described above in conjunction with claim 1];
per claim 20, depending from claim 13, comprising:
a wing frame pivotally coupled to the implement frame [e.g., including wing sections 44, 46 at paragraph [0029] in Kovach et al. (‘466); and as taught by Sudbrink et al. (‘255)]; and
a second wheel assembly movably coupled to the wing frame [e.g., a wheel other than the single wheel chosen to read on the wheel of claim 13, as shown in FIGS. 1 and 2 or Kovach et al. (‘466) and/or as taught by Sudbrink et al. (‘255), such as a wheel 38 in Sudbrink et al. (‘255)];
wherein the control system comprises a second actuator [e.g., as taught by another one of the multiple actuators 60 in FIGS. 9, 12, etc. of Sudbrink et al. (‘255)] coupled to the second wheel assembly [e.g., in the manner shown in FIGS. 9, 12, etc. of Sudbrink et al. (‘255)], and the second actuator is configured to control a wheel assembly position of the second wheel assembly relative to the wing frame along the vertical axis [e.g., as shown in FIG. 12 of Sudbrink et al. (‘255)]; and
wherein the controller is communicatively coupled to the second actuator [e.g., 60 in Sudbrink et al. (‘255)], and the controller is configured to output the first control signal to the second actuator indicative of instructions to adjust the wheel assembly position of the second wheel assembly based on the measured position [e.g., in order to, by means of the actuator(s) 60 in Sudbrink et al. (‘255), lift/lower the wheels to thus reduce the difference/displacement of the current ground engaging tool position(s) from the predetermined ground engaging tool position, in Kovach et al. (‘466)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Keeton (5,425,318) is referenced in Swanson et al. (‘792).
Note also FIG. 8A in Eichhorn et al. (2019/0254223), reproduced below/on the next page by the examiner:

    PNG
    media_image1.png
    524
    774
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 a·long  (ə-lông′, ə-lŏng′) prep.
        1. Over the length of: walked along the path.
        2. On a line or course parallel and close to; continuously beside: rowed along the shore; the trees along the avenue.
        3. In accordance with: The committee split along party lines over the issue.
         [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 17 June 2022.]
        2 That is, three solutions/possibilities:  i) the first threshold being greater than the second, ii) the first threshold being equal to the second, and iii) the first threshold being less than the second, with possibilities i) and iii) BOTH satisfying the claim language (since possibility iii) implicitly/inherently means that the second threshold is “greater than” the first).